DOOLING, J.
I dissent. While acknowledging the settled rule that an instruction on the last clear chance should be given if there is any evidence in the record which would reasonably support a recovery on that theory (Bonebrake v. McCormick, 35 Cal.2d 16 [215 P.2d 728]) the majority opinion minimizes and attempts to argue away evidence which, if accepted by the jury, is sufficient to support a recovery under the last clear chance doctrine. There is express and clear evidence in the record from which the jury would be entitled to find that the driver of the car saw the plaintiff in a position of peril at a point at least 80 feet from the point where plaintiff was struck. The witness, David Gjerdum, testified that as he saw the ear approaching he heard a yell from the car and then the honking of its horn. He indicated a point on the diagram, which is designated “yell,” where the car was when he heard the yell and a second point, which is designated “honk,” where the car was when he heard the horn. The point designated “yell” scales slightly more than 80 feet to the point indicated on the map by the defendant driver as the point where his car struck the child. The defendant driver testified that his car was traveling at the rate of 20 miles per hour. At 20 miles per hour with brakes that satisfied the legal requirement the car could have been stopped in 37 feet. (Veh. Code, § 670, as it then read.) There were also 16 feet of clear space between the point of impact as designated on the map and the opposite curb into which the car might have been turned to clear the plaintiff.
My associates draw an inference from the evidence that if the car was 80 feet away when David heard the yell it must have been going faster than 20 miles per hour, because David, only a couple of feet from the plaintiff felt helpless to warn him. The opinion says in this regard: ‘ ‘ The only realistic interpretation of this evidence is that there was not sufficient time remaining in which a distance of not more than two feet could be gained by a small active boy on another who was supposed to be walking, not running, across the street.” I suggest that the jury might reasonably have drawn another *356inference from this evidence. It seems at least as realistic to infer that if David had undertaken to overtake the plaintiff in his position in the path of the approaching ear two little boys, instead of one, might have been struck and injured. The instinct of self-preservation would be enough to make David feel helpless in the face of this risk. It is for the jury to decide which of two, or more, reasonable inferences to draw from the evidence. It is only by putting its own less favorable construction on evidence which will reasonably bear a construction more favorable to the plaintiff that this court is able to conclude that the evidence is not sufficient to support a verdict on the last clear chance theory.
Appellants’ petition for a hearing by the Supreme Court was denied December 16, 1955. Bray, J. pro tern., participated therein in place of Edmonds, J. Carter, J., and Tray-nor, J., were of the opinion that the petition should be granted.